DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-2, 4-9, 11-20 are pending.
This action is Final.

Terminal Disclaimer
The terminal disclaimer filed on 6/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10194834 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Regarding claim 11, the limitations of wherein the detection algorithm is optimized according to the product of sensitivity and positive predictive values of apnea events among a training dataset of a predetermined number of apnea subjects with a constraint on a false positive rate among a training dataset of a predetermined number of control subjects are rejected for lack of adequate written description. The features claimed are a direct repeat from the description, but the description only describes such with regard to particular meaning of sensitivity and PPV. The rejection can be overcome by further limiting the claimed algorithms to include the specific features of paragraph 37 of the SE based on TP and FN and PPV based on TP and FP without specifics into the equation form, counter, the two step process described in paragraphs 40-41 could be claimed. However, the disclosure as filed does not contain support for the more generic combination of elements being claimed for the claimed optimization. As such, one of skill in the art would not have recognized applicant had possession of the claimed invention at the time the application was filed. The dependent claims are rejected for depending on a rejected claim. The examiner is available for further discussion prior to claim set filing if this would aid in expediting prosecution.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitations determining, using the detection algorithm, if a candidate sleep apnea event is a false positive; and rejecting the candidate sleep apnea event when the candidate sleep apnea event is false positive, wherein the candidate sleep apnea event is determined to be false positive when at least one of following conditions is true: a mean during the candidate sleep apnea event is not less than the mean threshold times the mean during baseline, and the mean during the candidate sleep apnea event is not less than the variable times the mean dispersion metric render the claim indefinite. It is unclear if these limitations (candidate sleep apnea event, mean) are the same or different from those previously claimed. This makes the metes and bound of the claim unclear which renders the claim indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
Claim 1:
extracting a plurality of features from the at least one respiratory signal (math)

confirming the at least one sleep apnea event when: (math, mental process)
a mean during the at least one candidate sleep apnea event is less than a mean threshold times a mean during baseline, and (math, mental process)
the mean during the at least one candidate sleep apnea event is less than a variable times a mean dispersion metric (math, mental process)
Claim 11:
utilize the detection algorithm to automatically determine at least one sleep apnea event from the at least one respiratory signal (math, mental process), wherein the detection algorithm is optimized according to the product of sensitivity and positive predictive values of apnea events among a training dataset of a predetermined number of apnea subjects with a constraint on a false positive rate among a training dataset of a predetermined number of control subjects (math)
These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
Claim 1:

detecting at least one respiratory signal; 
utilizing a detection algorithm to automatically
Claim 11:
wireless sensor device comprising:  a sensor to detect at least one respiratory signal; a processor coupled to the sensor; and a memory device coupled to the processor, wherein the memory device includes a detection algorithm and an application that, when executed by the processor, causes the processor to: 
These features amount to data gathering steps and implementation of the exception by a processor merely used as a tool to implement such exceptions. These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are the same as those identified prior.
Such limitations related to the sensors are recognized by the courts as routine data gathering in order to input data to the mathematical algorithm, and thus, do not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to apply the mathematical algorithm. In addition, these sensor structures are known from Chazal et al. (Chazal, US 2003/0055348), Wilson et al. (Wilson, US 2010/0125310), Poezevera (US 2003/0130589). The computer structures cited above are claimed as performing generic Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Poezevera (US 2003/0130589).
Regarding claim 1, Poezevera teaches a method for sleep apnea detection using a wireless sensor device, wherein the wireless sensor device comprises a sensor to detect at least one 
detecting at least one respiratory signal (see entire document, especially abstract and [0009], [0012]-[0016]); 
extracting a plurality of features from the at least one respiratory signal (see entire document, especially Figure 1, [0020]-[0026]);
utilizing a detection algorithm to automatically determine at least one sleep apnea event from the plurality of features (see entire document, especially abstract, Figure 1, [0015]-[0016], [0020]-[0026], [0034]-[0037]) wherein determining the at least one sleep apnea event includes 
determining at least one candidate sleep apnea event using the plurality of features (see entire document, especially [0034]), and
confirming the at least one sleep apnea event when:
a mean during the at least one candidate sleep apnea event is less than a mean threshold times a mean during baseline, and 
the mean during the at least one candidate sleep apnea event is less than a variable times a mean dispersion metric (these limitations “confirming…when” are contingent on the situation occurring and not an affirmation of occurrence. Thus, while the limitations have been considered, they do not bear patentable weight for the claimed method. See MPEP 2111).  
Regarding claim 5, Poezevera teaches determining, using the detection algorithm, if a candidate sleep apnea event is a false positive (met through apnea candidate determination of claim 1 for features required); and rejecting the candidate sleep apnea event when the candidate .

Claims 1, 5-6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wilson et al. (Wilson, US 2010/0125310).
Regarding claim 1, Wilson teaches a method for sleep apnea detection using a wireless sensor device, wherein the wireless sensor device comprises a sensor to detect at least one respiratory signal (see entire document, especially [0095]-[0098], [0010]-[0011], [0102]); a processor coupled to the sensor (see entire document, especially [0106]-[0108]); and a memory device coupled to the processor (see entire document, especially [0106]-[0108], inherent from modules with programming), the method comprising:
detecting at least one respiratory signal (see entire document, especially [0010]-[0011], [0102]); 
extracting a plurality of features from the at least one respiratory signal (see entire document, especially [0046]-[0062]);
utilizing a detection algorithm to automatically determine at least one sleep apnea event from the plurality of features (see entire document, especially [0001], [0013]-[0014] [0046]-[0062]) wherein determining the at least one sleep apnea event includes 

confirming the at least one sleep apnea event when:
a mean during the at least one candidate sleep apnea event is less than a mean threshold times a mean during baseline, and 
the mean during the at least one candidate sleep apnea event is less than a variable times a mean dispersion metric (these limitations “confirming…when” are contingent on the situation occurring and not an affirmation of occurrence. Thus, while the limitations have been considered, they do not bear patentable weight for the claimed method. See MPEP 2111).  
Regarding claim 5, Wilson teaches determining, using the detection algorithm, if a candidate sleep apnea event is a false positive (met through apnea candidate determination of claim 1 for features required); and rejecting the candidate sleep apnea event when the candidate sleep apnea event is false positive, wherein the candidate sleep apnea event is determined to be false positive when at least one of following conditions is true: a mean during the candidate sleep apnea event is not less than the mean threshold times the mean during baseline, and the mean during the candidate sleep apnea event is not less than the variable times the mean dispersion metric (these limitations are contingent on the situation occurring and not an affirmation of occurrence. Thus, while the limitations have been considered, they do not bear patentable weight for the claimed method. See MPEP 2111).
Regarding claim 6, Wilson teaches wherein the plurality of features include any of a low-pass filtered envelope width, a trend mean of the low-pass filtered envelope width, and a .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 2 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poezevera (US 2003/0130589) as applied to claim 1 above, and further in view of Chazal et al. (Chazal, US 2003/0055348).
Regarding claim 2, the limitations are met by Poezevera, except the limitations of wherein the at least one respiratory signal is any of a nasal airflow respiratory (NAR) signal, a respiratory inductive plethysomography (RIP) effort signal and electrocardiogram (ECG) derived respiratory signal is not directly taught. Chazal teaches a related system for sleep apnea detection including processes of detecting at least one respiratory signal (see entire document, especially abstract, [0023], [0025], [0034], [0040], [0086]) and wherein the at least one respiratory signal is any of a nasal airflow respiratory (NAR) signal, a respiratory inductive plethysomography (RIP) effort signal and electrocardiogram (ECG) derived respiratory signal  (see entire document, especially abstract, [0023], [0025], [0034]). It would have been obvious to one of ordinary skill in the art at the time of the invention as a simple substitution of one known respiration sensor for another to obtain predictable results of measuring a respiration signal.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poezevera (US 2003/0130589) as applied to claim 1 above, and further in view of Chazal et al. (Chazal, US 2003/0055348) in view of Fischer (US 2003/0114768).
Regarding claim 4, the limitations are met by Chazal, except the limitation of preprocessing of the at least one detected respiratory signal using a plurality of low-pass filters that are elliptic is not directly taught.
Chazal teaches a related system for sleep apnea detection including processes of detecting at least one respiratory signal (see entire document, especially abstract, [0023], [0025], [0034], 
Fischer teaches preprocessing of the at least one detected respiratory signal using a plurality of low-pass filters that are elliptic (see entire document, especially [0019], [0039], [0109]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of elliptical low pass filtering in order to provide better noise reduction.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al. (Wilson, US 2010/0125310) as applied to claim 6 above, and further in view of Toole (US 2002/0082510).
Regarding claim 7, Wilson teaches various processing means for values and suggests defining these by statistical probabilities (see entire document, especially [0050], [0065]) and includes parameter of low  pass envelope width (see [0065]) and thus teaches the claimed limitation by the rejection of claim 6, however, for compact prosecution, the limitation of wherein the statistical dispersion of the low-pass filtered envelope width is a difference between 90th and 10th percentiles over a predetermined time period is not directly taught.
Toole teaches method of signal processing using defined appropriate envelopes to delineate normal limits in dispersion percentiles (see entire document, especially [0061], [0065]). In re Aller, 105 USPQ 233.

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al. (Wilson, US 2010/0125310)  as applied to claim 1 above, and further in view of Park (US 6,881,192).
Regarding claim 8 the limitations are met by Wilson, except the limitation of determining whether an instantaneous amplitude of a low-pass filtered envelope width of the at least one respiratory signal is less than an amplitude threshold times a trend mean of the low-pass filtered envelope width; and determining whether the trend mean of the low-pass filtered envelope width is less than a variable times a statistical dispersion of the low-pass filtered envelope width.
Park teaches a method of analyzing signals to determine apnea including the usage of multiple thresholds. At block 302, respiration thresholds used by the process to detect sleep apnea are set.  In the described example, two respiration thresholds for amplitude of a respiration signal, tidal volume signal, or other respiration-related signal are employed such as MV: (1) a first or high threshold TH.sub.HV, which is used to determine when a patient enters a state of hyperventilation; and (2) a second or low threshold TH.sub.A, which is used to describe when a patient enters an episode of sleep apnea following the state of hyperventilation.  As one example 
Regarding claims 9, the limitations are met by Wilson modified with the teaching of Park, where Park teaches a counter is incremented if the instantaneous amplitude of the low-pass filtered envelope width is less than the amplitude threshold times the trend mean and the trend mean is less than the variable times the statistical dispersion, further wherein the at least one candidate sleep apnea event is determined if the counter is greater than a threshold (see Figure 3; col. 4 The sleep apnea detector 238 implements a duration measurement module 242 that measures duration of each sleep apnea episode.  The duration measurement module 242 includes a timer or counter that is started when the detector 238 determines that the patient is experiencing a sleep apnea episode and is stopped when the patient recovers from the episode.  In one implementation, the detector 238 utilizes a pair of thresholds to detect when a patient's breathing pattern exhibits an episode of hyperventilation (i.e., a respiration signal exceeds an upper threshold) followed by an episode of sleep apnea (i.e., the respiration signal remains below a lower threshold).  The measurement module 240 measures the time starting when the signal crosses below the lower threshold, without subsequently moving above the lower threshold for a .

Conclusion
No prior art rejections have been applied to claims 11-20, but the claims are not in condition for allowance due to the outstanding rejections of the claims under 35 U.S.C. 101 and 112. Upon overcoming these rejections the claims will be re-evaluated in view of the art of record or any further necessary searches. An AFCP 2.0 request will allow for further assessments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R BLOCH/            Primary Examiner, Art Unit 3791